DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The submitted amendments have placed the application in condition for allowance.
Allowable Subject Matter

Claims 8-17 are allowable.
The closest prior art references: Reeb Jr. (US 4,447,749) discloses the general claimed structure recited in claim 8, as explained in last Office Action, that although discloses a pair of wires “64” which appear to have a somewhat wave shape, the drawing (fig. 2) is not clear enough to determine this and is also not described in the written disclosure (Specification). Furthermore, Reeb does not explicitly disclose that it is specifically a strand having multiple wires which have the wave-shaped progression in the recited manner. 
The following is an examiner’s statement of reasons for allowance:
In claim 8, the specific limitations of “at least one strand connected to one of the electrical contacts situated in the contact holder of the hand machine tool and having wires having a wave-shaped progression along the first direction adjoining the electrical contact” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 9-17 are also allowable due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
                                                                                                                                                                                            
/ALEXANDER MORAZA/Examiner, Art Unit 2834         
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834